Citation Nr: 1402525	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for back condition.

3. Entitlement to an initial evaluation higher than 10 percent for mild traumatic brain injury (TBI) with residuals of mild memory impairment, sleep disturbance, and psychosocial impairment.  

4.  Entitlement to an increased evaluation for severed tendons of the left hand with residual scar, currently assigned a noncompensable evaluation prior to September 29, 2008, and 10 percent evaluation thereafter.

5.  Whether new and material evidence has been received to reopen a claim for service connection for pes planus of the left foot.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for duodenal ulcer.

7.  Whether new and material evidence has been received to reopen a claim for service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq., LaVan & Neidenberg, P.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The claims file shows that the Veteran did not appear for a hearing scheduled in May 2013.  The notification letter for this hearing indicates the hearing was scheduled for May 8, 2013, but the claims file shows that the hearing was actually held on May 7, 2013.  In light of the incorrect notice sent the Veteran, the Board sent a letter to the Veteran in December 2013 asking him if he desired a hearing.  The Veteran responded in January 2014 that he wanted a new hearing before a Veterans Law Judge at the Board via video conference at his local regional office.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's request, and since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge via video conference at the regional office, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

